Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the new recitation of “an operability device to ensure the operation of the compressor and said expander, and to take off surplus power either mechanically or electrically; and a plurality of insulated ducts to transfer said gas stream between said compressor, recuperator, heater, expander and cooler wherein said compressor and expander are positive displacement devices, and wherein the heat recovery engine does not include turbomachinery” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, the claim and its dependent claims are allowable. The closest references are the primary references in the 102/103 rejections including US 2015/0260463 (Laughlin) and US 5590528 (Viteri) (note the 102/103 rejections in the previous Office Action) that discloses the overall system but not the positive displacement devices and non-turbomachinery as noted above.  It would not have been obvious to modify Laughlin or Viteri to come up with the claimed invention without impermissible hindsight reconstruction.



Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/4/2021